DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10, 13-16, 18, 27-29, 34, 49-56, 62-70, 73-74) in the reply filed on 10/13/2022 is acknowledged.

Claims 1-10, 13-16, 18, 27-29, 34, 49-56, 62-70, 73-120 are currently pending.

Claims 75-120 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.

Claims 1-10, 13-16, 18, 27-29, 34, 49-56, 62-70, 73-74 have been examined on their merits.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 8-10, 15-16, 18, 27-29, 34, 49-51, 54-56, 62-63, 65-70, and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al (WO 2015/138034-from IDS filed 03/17/2020) in view of Nietzer et al (Tissue Engineering: Part C Methods, 2016-from IDS filed 03/17/2020).
Regarding claim 1, Ingber discloses a method (method of using a microfluidic device for co-culturing of cells; abstract;(00247]) comprising: providing a first microfluidic device having a body(microfluidic device having a body with a central channel; claim1), the body including a first microchannel separated from a second microchannel by an at least partially porous membrane (porous membrane separates the central channel to form one microchannel and one mesochannel ;claims1,9), the membrane having a first side facing the first microchannel and a second side facing the second microchannel (porous membrane separates the central channel to form one microchannel and one mesochannel; claim1); seeding the first side of the membrane with healthy cells and cancer cells, forming a tissue layer (seeding tissue-specific cells on a first surface of the membrane facing the first subchannel, where epithelial cells are
seeded with tumor cells; paragraphs [00245],[00257];claim 60); and culturing the healthy cells and the cancer cells within the first microfluidic device by flowing fluid through one or more of the first and second microchannels (culturing the healthy cells and the cancer cells within the first microfluidic device by flowing fluid through the first and second sub-channels; paragraphs (00245); claims 62-67).
Ingber further discloses cancer cells adhered to the first side of the membrane (cancer cells adhered to the first side of the membrane; paragraph [00172]) and detecting tight junctions between cells during the co-culture (paragraph [0035]). 
Ingber does not disclose wherein the density of the cancer cells is in a range such that the culturing of the healthy cells and the cancer cells causes the cancer cells to integrate into the tissue layer formed of healthy cells. 
Nietzer discloses tumor models that mimic metastasis and pave the way for in vitro analysis of drug efficacy that reflect characteristics of human tumor tissue at different stages of malignancy (page 622, column 1, paragraph 5). Nietzer disclose a tumor model wherein the density of the cancer cells is in a range such that the culturing of the healthy cells and the cancer cells causes the cancer cells to integrate into the tissue layer formed of healthy cells (for co-cultures 100,000 tumor cells and 100,000 fibroblasts were seeded together, and the cancer cells are integrated into the healthy cells as tight junctions, as evidenced by vimentin positive staining, are formed between the cells; figures 8-9; page 622, column 2, last paragraph; page 631, column 2, paragraph1). 
It would have been obvious to one of ordinary skill in the art to have modified the disclosure of Ingber, by including cell density and integration of cancer cells into the healthy cells, as disclosed by Nietzer, for providing the advantage of developing a microfluidic device that more closely mimicked the in vivo environment and could be utilized as an in vitro model for the study and analysis of cancer metastasis and drug efficacy. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because both Ingber and Nietzer are drawn to the study of cancer metastasis within in vitro models that coculture cancer cells and healthy cells.
Regarding claim 2, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses wherein at least some of said cancer cells and at least some of said healthy cells correspond to the same organ (lung tumor cells can be co-cultured with tissue-specific epithelial cells in the lung; paragraph (00257)).
Regarding claim 3, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses wherein at least some of said cancer cells and at least some of said healthy cells correspond to the different organs (tumor cells can be co-cultured with tissue-specific cells from various organs in the gastrointestinal tract for modeling metastasis in diseases like colorectal cancer; Paragraphs [00196], [00257], [00291]; claims 109-111).
Regarding claim 5, Ingber and Nietzer, in combination, disclose the method of claim 1. 
Ingber does not disclose wherein the culturing of the healthy cells and the cancer cells causes the cancer cells to form tight junctions with said healthy cells. 
Nietzer discloses wherein the culturing of the healthy cells and the cancer cells causes the cancer cells to form tight junctions with said healthy cells (for co-cultures, 100000 tumor cells and 100000 fibroblasts were seeded together, and the cancer cells are integrated into the healthy cells as tight junctions (evidenced by vimentin positive staining) are formed between the cells; figures 8-9; page 622, column 2, paragraph 4; page 631, column 2, paragraph 1). 
It would have been obvious to one of ordinary skill in the art to have modified the disclosure of Ingber, by including cell density and integration of cancer cells into the healthy cells and the forming of tight junctions between the cells, as disclosed by Nietzer, for providing the advantage of developing a microfluidic device that more closely mimics the in vivo environment and that can be utilized as an in vitro model for the study and analysis of cancer and metastasis. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because both Ingber and Nietzer are drawn to the study of cancer metastasis within in vitro models that coculture cancer cells and healthy cells.
Regarding claim 8, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses wherein the culturing comprises flowing a culturing medium through the second microchannel (flowing a liquid fluid(culture medium) comprising immune cells through the second sub-channel; paragraph [0035]; claim 167) while air is present in the first microchannel (first sub-channel is configured to provide an air shear stress appropriate for cell growth and/or cell differentiation; claim 72).
Regarding claim 9, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses wherein the culturing comprises flowing a culturing medium through the first and second microchannels (flowing culture medium into both the mesochannel and the microchannel until the cells reached full confluence; paragraph [0035)).
Regarding claim 10, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses wherein the healthy cells seeded in the first channel comprise epithelial cells (primary airway epithelial cells; paragraph [0035)).
Regarding claim 15, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses cancer cells adhered to the first side of the membrane (cancer cells adhered to the first side of the membrane; paragraph [00172]).
 Ingber does not disclose wherein a density of the cancer cells adhered to the first side of the membrane is between about 100 to about 10,000 cells/cm2. 
However, it would have been obvious to one of ordinary skill in the art to have modified the disclosure of Ingber, by using a cancer cell density of 100 to about 10,000 cells/cm, based on a previous disclosure of Ingber that cell culture conditions can be optimized including cell density (paragraph [00199]), and hence provide the advantage of customizing the seed density based on the model being tested. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because both Ingber and Nietzer are drawn to the study of cancer metastasis within in vitro models that coculture cancer cells and healthy cells.
Regarding claim 16, Ingber and Nietzer, in combination, disclose the method of claim 15, and Ingber further discloses cancer cells adhered to the first side of the membrane (paragraph [00172]). 
Ingber does not disclose wherein the density of the cancer cells adhered to the first side of the membrane is about 3200 cells/cm2.
However, it would have been obvious to one of ordinary skill in the art to have modified the disclosure of Ingber by using a cancer cell density of 3200 cells/cm2 based on the previous disclosure of Ingber that cell culture conditions can be optimized including cell density (paragraph [00199]) and hence provide the advantage of customizing the seed density based on the model being tested. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because both Ingber and Nietzer are drawn to the study of cancer metastasis within in vitro models that coculture cancer cells and healthy cells.
Regarding claim 18, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses applying a fluidic shear force across the membrane within the first microchannel (paragraph [00357]).
Regarding claim 27, Ingber and Nietzer, in combination, disclose the method of claim 18, and Ingber further discloses applying one or more agents to the healthy cells, the cancer cells, or a combination thereof (tissue-specific cells are contacted with a test agent, claim 113); and analyzing the healthy cells, the cancer cells, or combination thereof to determine the effects of the one or more agents (claim 115).
Regarding claim 28, Ingber and Nietzer, in combination, disclose the method of claim 27, and Ingber further discloses wherein the one or more agents is a small molecule (budenoside, Figure 28A, paragraph [00432]).
Regarding claim 29, Ingber and Nietzer, in combination, disclose the method of claim 28, and Ingber further discloses culturing cancer cell models (claim 80). 
Ingber does not disclose wherein the one or more agents are one or more anti-cancer drugs, and the analyzing is of effects the one or more anti-cancer drugs have on the cancer cells. 
Nietzer discloses wherein the one or more agents are one or more anti-cancer drugs (testing cytostatic drugs on cancer model; page 632, column 1, paragraph 1) and the analyzing is of effects the anti-cancer drugs have on the cancer cells (testing cancer cell proliferation rate on exposure to cytostatic drugs; (page 632, column 1, paragraph 1).
It would have been obvious to one of ordinary skill in the art to have modified the disclosure of Ingber by including testing the anti-cancer drugs, as disclosed by Nietzer, for providing the advantage of developing a microfluidic device that can be utilized as an in vitro model for cancer and metastasis. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because both Ingber and Nietzer are drawn to the study of cancer metastasis within in vitro models that coculture cancer cells and healthy cells.
Regarding claim 34, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses comprising evaluating the migration of cancer cells between the first and second microchannels (cells migrate between the mesochannel and the microchannel, wherein the migratory state can be evaluated along with other parameters to model metastasis; paragraphs [00163], [00180], [00189], [00196]).
Regarding claims 49-50, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses options that include using established cell lines (paragraph [00201]). Ingber does not disclose wherein the cancer cell line is established from human tissue. 
Nietzer discloses wherein the cancer cells are a human cancer cell line established from human tissue (human Caco2 cancer cell line; page 631, column 1 paragraph 3-column 2 paragraph 1).
It would have been obvious to one of ordinary skill in the art to modify the Ingber method by including known human cancer cell lines as disclosed by Nietzer, for providing the advantage of developing a microfluidic device that can be utilized as an in vitro model for cancer and metastasis. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because both Ingber and Nietzer are drawn to the study of cancer metastasis within in vitro models that coculture cancer cells and healthy cells.
Regarding claim 51, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses wherein the cancer cells are lung cancer cells (paragraph [00257]).
Regarding claim 54-55, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses wherein the cancer cells are metastatic cancer cells and wherein the cancer cells and healthy cells are derived from the same tissue type, lung (paragraph [00257]).
Regarding claim 56, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses wherein the healthy cells and the cancer cells are not derived from the same tissue type (paragraphs [00196], [00257], [00291], claims 109-111).
Regarding claim 62, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses cancer cells disseminated therefrom (cancer cells which undergo EMT and become migratory; paragraphs [00196], [00257]) as well as wherein the cells are tissue-specific cells selected to mimic the condition of colorectal cancer (claims 110-111).
Regarding claim 63, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses imaging the cells within the first microfluidic device (paragraph [00231]).
Ingber does not disclose imaging cancer cells.
Nietzer discloses imaging cancer cells (figures 9A-K, page 630, column 1, paragraph 2-column 2 paragraph 1). 
It would have been obvious to one of ordinary skill in the art to modify the method of Ingber by including imaging cancer cells, as disclosed by Nietzer, for providing the advantage of developing a microfluidic device that can be utilized as an in vitro model for the study and analysis of cancer and metastasis. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because both Ingber and Nietzer are drawn to the study of cancer metastasis within in vitro models that coculture cancer cells and healthy cells.
Regarding claim 65, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses monitoring growth of the cancer cells (paragraphs [00341], [00343]).
Regarding claim 66, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses providing a second microfluidic device in fluid connection downstream of the first microfluidic device (lab-on-a-chip arrangement in which multiple cellular microarrays (microfluidic devices with different cell types) can be connected; paragraphs [00346]-[00349], [00398]).
Regarding claim 67, Ingber and Nietzer, in combination, disclose the method of claim 66, and Ingber further discloses wherein the type of cells in the first microfluidic device and the second microfluidic device are different and wherein the cell types can be healthy cells (paragraphs [00257], [00346]-[00349]).
Regarding claim 68, Ingber and Nietzer, in combination, disclose the method of claim 66, and Ingber further discloses wherein the flowing medium flows through the first microfluidic device to the second microfluidic device (paragraph [00399]).
Regarding claim 69, Ingber and Nietzer, in combination, disclose the method of claim 66, and Ingber further discloses wherein the cancer cells seeded in the first microfluidic device travel to the second microfluidic device (involves migration of cells through the fluid, paragraphs [00196], [00257], [00346]-[00349]).
Regarding claim 70, Ingber and Nietzer, in combination, disclose the method of claim 66, and Ingber further discloses wherein cancer cells seeded in the first microfluidic device can migrate into the second microfluidic device (lab-on-a-chip arrangement, paragraphs [00196], [00257], [00346]-[00349]). 
Ingber does not disclose wherein cancer cells seeded in the first microfluidic device integrate into the tissue layer formed of differentiated healthy cells of the second microfluidic device.
Nietzer disclose wherein cancer cells integrate into the tissue layer formed of differentiated healthy cells (Figures 8-9, page 622, column 2, paragraph 4; page 631, column 2, paragraph 1).
It would have been obvious to one of ordinary skill in the art to modify the method of Ingber, by including cell density and integration of cancer cells into the differentiated healthy cells, as disclosed by Nietzer, for providing the advantage of developing a microfluidic device that can be utilized as an in vitro model to study and analyze cancer and metastasis. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because both Ingber and Nietzer are drawn to the study of cancer metastasis within in vitro models that coculture cancer cells and healthy cells.
Regarding claim 73, Ingber and Nietzer, in combination, disclose the method of claim 66, and Ingber further discloses wherein the cancer cells seeded in the first microfluidic device and the healthy cells seeded in the second microfluidic device are derived from a different tissue type (paragraphs [00196], [00257], [00346]-[00349]; claims 109-111).
Regarding claim 74, Ingber and Nietzer, in combination, disclose the method of claim 66, and Ingber further discloses wherein the healthy cells and the cancer cells seed in the first microfluidic device are derived from the lung (paragraph [00257]).
Ingber does not disclose wherein healthy cells seeded in the second microfluidic device are derived from the liver.
It would have been obvious to one of ordinary skill in the art to modify the method of Ingber, based on the previous disclosures of Ingber that several cell types could be used in the in the microfluidic device to simulate and organ including the liver (Ingber paragraph [00217]), and that the microfluidic device is a good model to study metastasis (Ingber paragraph [00257]), hence using liver cells in the second microfluidic device would have been a good model to study metastasis of lung cancer to another organ in the body such as the liver. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because both Ingber and Nietzer are drawn to the study of cancer metastasis within in vitro models that coculture cancer cells and healthy cells.
Therefore the combined teachings of Ingber et al and Nietzer et al render obvious Applicant’s invention as claimed.



Claim(s) 4, 7, 13-14, 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al (WO 2015/138034-from IDS filed 03/17/2020) in view of Nietzer et al (Tissue Engineering: Part C Methods, 2016-from IDS filed 03/17/2020) as applied to claims 1-3, 5, 8-10, 15-16, 18, 27-29, 34, 49-51, 54-56, 62-63, 65-70, and 73-74 above, and further in view of Wamhoff et al (US 2015/0111240-from IDS filed 03/17/2020).
Regarding claim 4, Ingber and Nietzer, in combination, disclose the method of claim 1 as described above.
Ingber does not disclose wherein the cancer cells are seeded prior to the healthy cells.
Wamhoff disclose an in vitro model for mimicking a tumor microenvironment in vitro (abstract) and disclose wherein the cancer cells are seeded prior to the healthy cells (page 8, paragraph [0135]).
It would have been obvious to one of ordinary skill in the art to modify the method of Ingber to include sequential plating of cells, as disclosed by Wamhoff, for providing the advantage of screening the growth and progression of cancer metastasis. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Wamoff and Ingber are both drawn to the process of recreating the in vivo environment to study the effects of cancer cells on healthy cells.
Regarding claim 7, Ingber and Nietzer, in combination, disclose the method of claim 1.
Ingber does not disclose wherein immune cells are included within the tissue layer in the first microchannel and/or tissue layer in the second microchannel.
Wamhoff disclose an in vitro model for mimicking a tumor microenvironment in vitro (abstract) and include wherein immune cells are included within the tissue layer in the microchannel (stromal cells are disclosed as including immune cells) which can then be mixed with at least one tumor cell type prior to plating on the surface of the membrane (paragraphs [0129], [0134], [0137]).
It would have been obvious for one of ordinary skill in the art to modify the method of Ingber to include immune cells in the cell layer in the microchannel, as disclosed by Wamhoff, for providing the advantage of determining the effect of immune cells on the progression of metastasis. The advantages would also provide a model that more closely mimics the in vivo environment as suggested by Wamhoff. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Wamhoff and Ingber are both drawn to the process of recreating the in vivo environment to study the effects of cancer cells on healthy cells as well as the effect of anti-cancer drugs.
Regarding claims 13-14, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses co-culturing healthy cells and tumor cells on the first side of the membrane (paragraph [00245], [00257], claim 60).
Ingber does not disclose wherein a ratio of the first healthy cells to the cancer cells is between about 25:1 and about 500:1 or about 100:1.
Wamhoff disclose an in vitro model for mimicking a tumor microenvironment in vitro (abstract) and include wherein a ratio of healthy cells to cancer cells is about 100:1 (paragraph [0086]).
It would have been obvious to one of ordinary skill in the art to modify the method of Ingber to co-culture healthy cells and tumor cells in a ratio of about 100:1 because Wamhoff teaches and suggests that this is a suitable ratio of these cell types in an in vitro model for mimicking a tumor microenvironment. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Wamhoff and Ingber are both drawn to the process of recreating the in vivo environment to study the effects of cancer cells on healthy cells.
Regarding claim 52-53, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses wherein patient derived cancer cells are lung cancer cells (paragraph [00202], [00257]).
Ingber does not disclose wherein the lung cancer cells are non-small cell lung cancer cells or non-small cell lung adenocarcinoma cells.
Wamhoff disclose an in vitro model for mimicking a tumor microenvironment in vitro (abstract) and include wherein the cancer cells are lung cancer cells, specifically non-small cell lung cancer cells or non-small cell lung adenocarcinoma cells (page 7 paragraph [0120]).
It would have been obvious for one of ordinary skill in the art to modify the method of Ingber to include non-small cell lung cancer cells or non-small cell lung adenocarcinoma cells in the cell layer in the microchannel, as disclosed by Wamhoff, for providing the advantage of determining the effect of these specific lung cancer cells on the progression of metastasis. The advantages would also provide a model that more closely mimics the in vivo environment as suggested by Wamhoff. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Wamhoff and Ingber are both drawn to the process of recreating the in vivo environment to study the effects of cancer cells on healthy cells as well as the effect of anti-cancer drugs and Ingber also suggests the use of lung cancer cells in their method.
Therefore the combined teachings of Ingber et al, Nietzer et al and Wamhoff et al render obvious Applicant’s invention as claimed.


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al (WO 2015/138034-from IDS filed 03/17/2020) in view of Nietzer et al (Tissue Engineering: Part C Methods, 2016-from IDS filed 03/17/2020) as applied to claims 1-3, 5, 8-10, 15-16, 18, 27-29, 34, 49-51, 54-56, 62-63, 65-70, and 73-74 above, and further in view of Flaberg et al (International Journal of Cancer, 2010).
Regarding claim 6, Ingber and Nietzer, in combination, disclose the method of claim 1, and Ingber further discloses wherein the healthy cells are differentiated (paragraph [00214]) and growing tumor cells in the presence of undifferentiated cells (paragraph [00257]).
Ingber do not disclose wherein cancer cells grow more slowly in the presence of differentiated healthy cells.
Flaberg disclose that the majority of tested fibroblasts inhibit the proliferation (growth) of tumor cells (abstract). Flaberg also suggest the benefit of the analysis of the inhibitory effect of fibroblasts on the population level and the exploration of differences depending on the source of the normal cells (abstract, page 2801 column 1, paragraph 2-3).
It would have been obvious to one of ordinary skill in the art to modify the method of Ingber to include a comparison of the effect of coculturing cancer cells with differentiated healthy cells and undifferentiated healthy cells because Flaberg disclose that differentiated healthy cells, such as fibroblasts, have an inhibitory effect on tumor cells and that there is a benefit to comparing this effect with normal cells from different sources. One of ordinary skill in the art would have had a reasonable expectation of success because Ingber discloses that the healthy cells can be differentiated or undifferentiated.
Therefore the combined teachings of Ingber et al, Nietzer et al and Flaberg et al render obvious Applicant’s invention as claimed.



Claim(s) 64 is rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al (WO 2015/138034-from IDS filed 03/17/2020) in view of Nietzer et al (Tissue Engineering: Part C Methods, 2016-from IDS filed 03/17/2020) as applied to claims 1-3, 5, 8-10, 15-16, 18, 27-29, 34, 49-51, 54-56, 62-63, 65-70, and 73-74 above, and further in view of Tan et al (US 2002/0026649-from IDS filed 03/17/2020).
Regarding claim 64, Ingber and Nietzer, in combination, disclose the method of claim 63.
Ingber does not disclose modifying the cancer cells to express a fluorescent protein to promote the imaging of the cancer cells.
Tan discloses modifying cancer cells to express a fluorescent protein wherein the florescent protein promotes imaging of the cancer cells so that the progression of metastasis can be modeled and the mechanism elucidated (abstract, paragraph [0017]-[0018]).
It would have been obvious to one of ordinary skill in the art to modify the method of Ingber to include cancer cells that have been modified to express fluorescent proteins because Tan suggest that this provides the advantage of detecting the progression of metastasis in an in vitro model of cancer. One of ordinary skill in the art would have had a reasonable expectation of success because Ingber and Tan are both drawn to the study and analysis of cancer cell metastasis.
Therefore the combined teachings of Ingber et al, Nietzer et al and Tan et al render obvious Applicant’s invention as claimed.




Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1631



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1631